Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
In claim 12 line 2, “the remaining surface” should read “a remaining surface” because remaining surface has not yet been introduced.
In claim 13 line 2, “the remaining surface” should read “a remaining surface” because remaining surface has not yet been introduced.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “10” and “11” have been combined with a single arrow to designate both target geometry and forming geometry in FIGS. 3 and 4. Separate lead lines and arrows must be used to point to different parts.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,353,768 (Karafillis) in view of U.S. 2019/0291163 (Birkert).
With respect to claim 1, Karafillis teaches A method for designing a first forming element for a forming tool that is intended for forming workpieces and includes the first forming element and at least one second forming element, the method comprising the actions of (see generally FIG. 3, [col 3 ln 27]-[col 7 ln 59]): (A1) providing first data, which characterize an element geometry of the first forming element (inputs to the finite element model 300 include a precise geometrical model of forming tools, [col 3 ln 43-45]; forming tools include die 114, [col 3 ln 7-8]); (A2) providing second data, which characterize the second forming element (inputs to the finite element model 300 include precise geometrical model of forming tools, [col 3 ln 43-45]; forming tools include punch 120, [col 3 ln 7-8]); (A3) by way of an electronic computing device, carrying out a forming simulation on the basis of the first and second data, a forming of a workpiece that is brought about by way of the forming elements being simulated by way of the forming simulation and a forming geometry of the workpiece resulting from the 
Karafillis does not teach (A4) comparing the forming geometry with a predetermined target geometry; and (A5) if a difference determined by the comparison between the forming geometry and the target geometry exceeds a predetermined threshold.
However, Birkert teaches (A4) comparing the forming geometry with a predetermined target geometry (maximum perpendicular distance ABS in relation to the first configuration K1 is calculated, [0069] lines 5-7; in first iteration, perpendicular distance ABS in relation to the zero geometry K1 is reduced from 13.8 mm to 4.2 mm, [0070] lines 13-15); and (A5) if a difference determined by the comparison between the forming geometry and the target geometry exceeds a predetermined threshold (in first iteration, difference determined of about 4mm, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements of + or - 0.5 mm, [0072] lines 1-14; stated again at [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and 
	
With respect to claim 2, Karafillis in view of Birkert teaches all of the limitations of claim 1 as noted above. Karafillis further teaches wherein after act A5, acts A1 to A3 are carried out once again, the first data changed in act A5 being used as the first data (as shown in FIG. 3, arrow starting from bottom box "Modify forming tool shape" going back up to CAD system 340, shows all steps being repeated after modifying the forming tool).
Karafillis does not teach wherein after act A5, acts A4 are carried out once again.
However, Birkert teaches wherein after act A5, acts A4 are carried out once again (difference determined of about 4mm which exceeds + or - 0.5 mm requirement, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements, [0072] lines 1-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and 

With respect to claim 3, Karafillis in view of Birkert teaches all of the limitations of claim 2 as noted above. Karafillis further teaches wherein after the repetition of acts A1 to A4, act A5 (changing of the first data) is carried out once again (as shown in FIG. 3, arrow starting from bottom box "Modify forming tool shape" going back up to CAD system 340, shows all steps being repeated after modifying the forming tool, including last box "modifying forming tool").
Karafillis does not teach wherein after the repetition of acts A1 to A4, act A5 (comparison exceeds predetermined threshold) is carried out once again.
However, Birkert teaches wherein after the repetition of acts A1 to A4, act A5 (comparison exceeds predetermined threshold) is carried out once again (difference determined of about 4mm which exceeds + or - 0.5 mm requirement, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements, [0072] lines 1-14; see also [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one 

With respect to claim 4, the Karafillis in view of Birkert teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold.
However, Birkert teaches wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold (maximum perpendicular distance ABS in relation to the zero geometry (first configuration K1) is used, [0070] lines 13-15; with tolerance requirement of + or - 0.5 mm, [0072] line 14; see also [0117] lines 18-22).


With respect to claim 5, Karafillis in view of Birkert teaches all of the limitations of claim 3, as noted above. Karafillis does not teach wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold.
However, Birkert teaches wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold (maximum perpendicular distance ABS in relation to the zero geometry (first configuration K1) is used, [0070] lines 13-15; with tolerance requirement of + or - 0.5 mm, [0072] line 14; see also [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one 

With respect to claim 6, Karafillis in view of Birkert teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein the target geometry characterizes a visible side and/or a side of the workpeice different from the visible side.
However, Birkert teaches wherein the target geometry characterizes a visible side and/or a side of the workpeice different from the visible side (FIG. 7 shows for various regions of a visible feature of the finished component with locally available deviation distances of the final geometry actually achieved in relation to the desired target geometry after three compensation loops, [0073] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete 

With respect to claim 7, Karafillis in view of Birkert teaches all of the limitations of claim 5, as noted above. Karafillis does not teach wherein the target geometry characterizes a visible side and/or a side of the workpeice different from the visible side.
However, Birkert teaches wherein the target geometry characterizes a visible side and/or a side of the workpeice different from the visible side (FIG. 7 shows for various regions of a visible feature of the finished component with locally available deviation distances of the final geometry actually achieved in relation to the desired target geometry after three compensation loops, [0073] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that 

With respect to claim 8, Karafillis in view of Birkert teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified.
However, Birkert teaches wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified (deviation vectors ABV are calculated from K1 mesh nodes to corresponding K2 mesh nodes, and then correction vectors KV are calculated by geometrical inversion, with each vector being a local modification, [0068] lines 1-16; which is the eventual active surface of the forming tool, [0072] lines 5-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry 

With respect to claim 9, Karafillis in view of Birkert teaches all of the limitations of claim 2, as noted above. Karafillis does not teach wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified.
However, Birkert teaches wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified (deviation vectors ABV are calculated from K1 mesh nodes to corresponding K2 mesh nodes, and then correction vectors KV are calculated by geometrical inversion, with each vector being a local modification, [0068] lines 1-16; which is the eventual active surface of the forming tool, [0072] lines 5-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method 

With respect to claim 10, Karafillis in view of Birkert teaches all of the limitations of claim 8, as noted above. Karafillis does not teach wherein a strip of allowance is added in the local modification.
However, Birkert teaches wherein a strip of allowance is added in the local modification (calculation of deviation vector field, [0049] line 3 - vector field meaning local modifications; inversion then calculated, [0049] lines 8-10; inversion used as reference point for compensation surface area, which is then specified as the active surface of the forming tool, [0050] lines 21-25; for example, compare K3 from FIG. 4 with K1 where area under hat of K3 is larger than zero geometry K1).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a 

With respect to claim 11, Karafillis in view of Birkert teaches all of the limitations of claim 9, as noted above. Karafillis does not teach wherein a strip of allowance is added in the local modification.
However, Birkert teaches wherein a strip of allowance is added in the local modification (calculation of deviation vector field, [0049] line 3 - vector field meaning local modifications; inversion then calculated, [0049] lines 8-10; inversion used as reference point for compensation surface area, which is then specified as the active surface of the forming tool, [0050] lines 21-25; for example, compare K3 from FIG. 4 with K1 where area under hat of K3 is larger than zero geometry K1).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). 

	With respect to claim 12, Karafillis in view of Birkert teaches all of the claimed limitations of claim 8, as noted above. Karafillis does not teach wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously.
	However, Birkert teaches wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously (FIG. 4 shows a geometrical compensation of the active surfaces of the tool on the basis of a purely mathematical inversion of the deviation vector field in the third configuration K3, which has more area under the hat that the first configuration K2 and has a continuous profile from the left side to the right side, [0070] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24), which has the result of forming a continuous profile as in FIG. 4, [0070] line 7. A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been 

	With respect to claim 13, Karafillis in view of Birkert teaches all of the limitation of claim 10, as noted above. Karafillis does not teach wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously.
	However, Birkert teaches wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously (FIG. 4 shows a geometrical compensation of the active surfaces of the tool on the basis of a purely mathematical inversion of the deviation vector field in the third configuration K3, which has more area under the hat that the first configuration K2 and has a continuous profile from the left side to the right side, [0070] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24), which has the result of forming a continuous profile as in FIG. 4, [0070] line 7. A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been 

	With respect to claim 14, Karafillis in view of Birkert teaches all of the limitations of claim 1, as noted above. Karafillis further teaches wherein a punch is used as the first forming element and a die is used as the second forming element (forming tools including die and punch, [col 3 ln 7-8]).

	With respect to claim 15, Karafillis in view of Birkert teaches all of the limitations of claim 1, as noted above. Karafillis does not teach the forming element being produced by way of a method according to claim 1.
However, Birkert teaches the forming element being produced by way of a method according to claim 1 (We also provide a method of producing a forming tool having an active surface that engages the workpiece to be formed, [0059] lines 1-8).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that forms a workpiece using forming tools which implies producing the forming tools to form the workpiece (Karafillis [col 7 ln 57-58]). Although Karafillis does not directly teach producing the forming tools to create the workpiece, producing the workpiece provides a motivation to create tools to create the workpiece. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert fills this motivation by teaching a method of determining an active surface of a forming tool for producing a complex formed part with a target geometry by performing a drawing type of forming process on a workpiece, a method of producing a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 10342147 A1 (Golub) - process for automatically calculating a deformation compensating geometry for a forming tool, comprises determining the starting geometry and altering it according to the deviation from a threshold value, [Abstract].
US 8589132 (Miyagi) - The design of the die can be changed in accordance with the specified cause of springback in order to provide a formed product with a reduced amount of spring back [col 11 ln 14-17].
DE 102013204011 A1 (Heinle) - The invention relates to a method for designing a forming tool (10), in particular for a cold forming process, for producing a workpiece (100) in the form of a vehicle component, the contact pressure distribution between the forming tool (10) and the workpiece (100) being simulated using FEM and then the tool geometry of the forming tool (100) is adapted at least in sections to the simulated contact pressure distribution, [Abstract].
DE 102012210084 A1 (Hippchen) - a method for designing the forming tool is characterized in that the heat transfer from a workpiece to the forming tool by means of finite element method (FEM) is simulated. Subsequently, the tool geometry of the forming tool is at least partially adapted according to the simulated heat transfer, [page 2 paragraph 4 lines 2-5].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148